Exhibit 10.2

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is entered into as of the 24rd day of
September, 2008, by Globetech Environmental, Inc, a Washington corporation, with
an address of 7716 W. Rutter Parkway, Spokane, Washington 99208 (the “Debtor”),
for the benefit of Globe-Tek, LLC, a Washington limited liability company, with
an address of 1362 N. Vista Ct, Spokane, Washington 99212, Tech-Rock, LLC, an
Alaska limited liability company, with an address of 1362 N. Vista Ct, Spokane,
Washington 99212, and MedRock, LLC, an Alaska limited liability company, with an
address of 1362 N. Vista Ct, Spokane, Washington 99212 (collectively the
“Secured Party”).

R E C I T A L S:

A.  The Debtor, together with other parties, is executing a Secured Promissory
Note for Multiple Advances (“Note”) with a maximum advancement amount of Four
Hundred Thousand and no/100 Dollars ($400,000.00)  made payable to GK-Waste,
LLC.   

B.  Tech-Rock, LLC has previously purchased and paid in full Debtor for three
waste sterilization machines, for a total purchase price of One Million Five
Hundred Thousand and 00/100 Dollars ($1,500,000), but Debtor has not yet paid in
full for the manufacture of such machines or delivered such machines to
Tech-Rock, LLC.

C.  MedRock, LLC, has previously purchased and paid in full Debtor for two waste
sterilization machines, for a total purchase price of One Million Three Hundred
Seventy Five Thousand and 00/100 Dollars ($1,375,000), but Debtor has not yet
paid in full for the manufacture of such machines or delivered such machines to
MedRock, LLC.

D.  GK Waste, LLC, Tech-Rock, LLC, and MedRock, LLC each have the same members.

E.  The Debtor has agreed to grant Secured Party a security interest in all the
assets of Debtor to secure (i) payment of the Promissory Note, (ii) manufacture,
payment in full, and delivery of the machines to Tech-Rock, LLC, and (iii)
manufacture, payment in full, and delivery of the machines to MedRock, LLC

NOW, THEREFORE, the Debtor hereby agrees with the Secured Party as follows:

ARTICLE I.  DEFINITIONS

“Collateral” means all of the Debtor’s rights, title and interest in all of the
assets of Debtor both tangible and intangible, including, but not limited to all
copyrights, license rights, patent applications (including, but not limited to
U.S. Patent Application No. 12/236,061 to Sampson, entitled, “Bio-Waste
Sterilizer,” filed September 23, 2008, PCT Patent Application No.PCT/US08/77415
to Sampson, entitled, “Bio-Waste Sterilizer,” filed













--------------------------------------------------------------------------------

September 24, 2008), patents (either derived from the patent applications or
otherwise), patent rights, trademarks (including, but not limited to U.S.
Trademark Application No. 77/456,397 to Globetech Environmental, Inc., entitled
“GT Waste Sterilizer,” filed April 23, 2008), trade names, intellectual
property, good will, technical assets, computer programs, engineering,
engineering drawings and designs, and all rights to applications for patents or
trademarks, and accounts receivable. 

“Event of Default” means any Event of Default (as defined in the Promissory
Note).

“Obligations” means any and all obligations and liabilities of every nature of
the Debtor to the Secured Party arising out of or in connection with the
Promissory Note or this Agreement.  The Obligations shall specifically include
any and all principal, interest (including without limitation interest that, but
for the filing of a petition in bankruptcy, would accrue on such obligations),
fees, expenses, indemnities or other obligations or liabilities, whether
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created, or
incurred, as well as any and all of such obligations or liabilities that are
paid, to the extent such payment is avoided or recovered directly or indirectly
from the Secured Party as a preference, fraudulent transfer, or otherwise,
together with any and all extensions or renewals of the foregoing.  

ARTICLE II.   GRANT OF SECURITY INTEREST

To secure the payment and performance of the Obligations, the Debtor hereby
grants to the Secured Party a continuing security interest in the Collateral and
assigns the Collateral to the Secured Party.  

ARTICLE III.   COVENANTS OF THE DEBTOR

The Debtor shall fully perform each of the covenants set forth below.

3.1   Further Documentation

At its own expense, the Debtor shall execute and deliver any financing
statement, any renewal, substitution or correction thereof or any other
document; and shall take any such further action as the Secured Party may
require in obtaining the full benefits of this Agreement.

3.2   Filing Fees

The Debtor shall pay all costs of filing any financing, continuation or
termination statement with respect to the security interest granted herein.














--------------------------------------------------------------------------------

3.3   Liens

Except for any security interest granted by Debtor to its primary lender to
secure bank financing, the Debtor will neither create nor permit the creation of
any lien, charge, pledge, security interest, encumbrance or other claim or
interest in the Collateral without the prior written consent of the Secured
Party.  

3.4   Disposition of Collateral

The Debtor shall not sell, transfer or otherwise dispose of any of the
Collateral without the prior written consent of the Secured Party.

3.5   Indemnification

The Debtor agrees to pay, and to indemnify the Secured Party and hold the
Secured Party harmless from, all liabilities, costs and expenses (including
legal fees and expenses) in connection with protecting or realizing on the
Collateral, enforcing any rights or remedies of the Secured Party or otherwise
arising out of this Agreement.  

3.6   Notices

The Debtor will advise the Secured Party promptly in reasonable detail (a) of
any lien, charge, pledge, security interest, encumbrance or other claim or
interest asserted against any of the Collateral and (b) of the occurrence of any
other event that could reasonably be expected to have a material adverse effect
on the Collateral.

3.7   Further Assurances

The Debtor agrees to take all actions which the Secured Party may request to
perfect or maintain the perfection of the security interest granted herein and
the Debtor authorizes the Secured Party to take such actions on behalf of the
Debtor, including without limitation filing (including electronic or facsimile
filing) financing statements describing the Collateral, which may include
descriptions broader than as set forth in this Agreement.  The Debtor agrees
that where allowed by law, a carbon, photographic or other reproduction of a
financing statement or this Agreement is sufficient as a financing statement.

ARTICLE IV.   REPRESENTATIONS AND WARRANTIES

The Debtor hereby makes the following representations and warranties:

4.1   Title to Collateral

Except for obligations to MAS (as defined in the Note) the Debtor has good and
marketable title to all of the Collateral, free and clear of all liens, charges,
pledges, security interests, encumbrances or other claims or interests except
for any security interest granted to Debtor’s primary lender to secure bank
financing.














--------------------------------------------------------------------------------

4.2   No Impairment of Collateral

None of the Collateral shall be impaired or jeopardized because of the security
interest granted herein.

4.3   Other Agreements

The execution and delivery of this Agreement, the consummation of the
transactions provided for herein, and the fulfillment of the terms hereof will
not result in the breach of any of the terms, conditions, or provisions of, or
constitute a default under, or conflict with or cause any acceleration of any
obligation under any agreement or other instrument to which the Debtor is a
party or by which the Debtor is bound or result in the violation of any
applicable law.

4.4   No Approvals

No approvals of any governmental entity or third party are required in
connection with the security interest herein granted.

4.5   Authority

The Debtor has full power and authority to grant to the Secured Party a security
interest in the Collateral.




ARTICLE V.   THE SECURED PARTY’S RIGHTS WITH RESPECT TO THE COLLATERAL

5.1   No Duty on the Secured Party’s Part

The Secured Party shall not be required (except at its option upon the
occurrence of any Event of Default) to realize upon any Collateral; collect the
principal, interest or payment due thereon or exercise any rights or options of
the Debtor pertaining thereto; make presentment, demand or protest; give notice
of protest, nonacceptance or nonpayment; or do any other thing for the
protection, enforcement or collection of any Collateral.  The powers conferred
on the Secured Party hereunder are solely to protect the Secured Party’s
interests in the Collateral and shall not impose any duty upon the Secured Party
to exercise any such powers.  The Secured Party shall be accountable only for
amounts that the Secured Party actually receives as a result of the exercise of
such powers; and neither the Secured Party nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act hereunder.

5.2   Right to Assign

The Secured Party may assign or transfer the whole or any part of the
Obligations and may transfer therewith as collateral security the whole or any
part of the Collateral; and all














--------------------------------------------------------------------------------

obligations, rights, powers and privileges herein provided shall inure to the
benefit of the assignee and shall bind the successors and assigns of the parties
hereto.

5.3   Duties Regarding Collateral

Beyond the safe custody thereof, the Secured Party shall not have any duty as to
any Collateral in its possession or control, or as to any preservation of any
rights of or against other parties.




ARTICLE VI.   THE SECURED PARTY’S RIGHTS AND REMEDIES

6.1   Acceleration; Remedies

(a)  Upon the occurrence of any Event of Default, the Secured Party shall have
all rights and remedies available to it under the Promissory Note and this
Agreement and any other related documents or agreements or available to it at
law or in equity, including without limitation the Uniform Commercial Code.  The
Secured Party may proceed to enforce of such rights and remedies or realize on
any or all security for the Obligations in any manner or order it deems
expedient without regard to any equitable principes of marshaling or otherwise.
 No failure or delay on the part of the Secured Party in exercising any right,
power or privilege hereunder and no course of dealing shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any right, power or privilege.  The rights and remedies of the
Secured Party are cumulative and not exclusive of any rights or remedies that
the Secured Party would otherwise have.  No notice to or demand on the Debtor,
in any case, shall entitle the Debtor to any other or further notice or demand
in similar or other circumstances or shall constitute a waiver of the right of
the Secured Party to any other or further action in any circumstances without
notice or demand.

6.2   Notice of Sale

The Debtor hereby acknowledges and agrees that written notice mailed to the
Debtor at the address designated herein ten days prior to the date of public or
private sale of any of the Collateral shall constitute commercially reasonable
notice.

6.3   Disposition of Collateral

In addition to all other rights and remedies available to the Secured Party upon
the occurrence of an Event of Default, the Secured Party may dispose of any of
the Collateral at public or private sale in its then present condition or
following such preparation and processing as the Secured Party deems
commercially reasonable.  The Secured Party has no duty to prepare or process
the Collateral prior to sale.  The Secured Party may disclaim warranties of
title, possession, quiet enjoyment and the like.  Such actions by the Secured
Party shall not affect the commercial reasonableness of the sale.  Further, the
Secured Party may comply with any applicable state or federal law requirements
in connection with a














--------------------------------------------------------------------------------

disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral.

ARTICLE VII.   GENERAL PROVISIONS

7.1   Termination of Agreement

This Agreement shall remain in full force and effect until the Obligations have
been fully and finally discharged.  

7.2   Severability

If any provision of this Agreement is for any reason and to any extent
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement will be interpreted so as best to reasonably
effect the intent of the parties hereto.  The parties agree to use their best
efforts to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision which is mutually agreeable so as to achieve, to
the greatest extent possible, the economic, business and other purposes of the
void or unenforceable provision.

7.3  Waiver

No waiver by any party of any breach of any provision hereof shall constitute a
waiver of any other breach of that or any other provision hereof.  

7.4   Assignment

The Debtor may not assign this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the Secured Party.
 All rights, powers, privileges and immunities herein granted to the Secured
Party shall extend to its successors and assigns and any other legal holder of
this Agreement, with full right by the Secured Party to assign and/or sell the
same.   

7.5   Successors

Subject to the foregoing restrictions on assignment, the rights and obligations
of the parties hereto shall inure to the benefit of, and be binding and
enforceable upon, the respective successors and assigns of the parties.

7.6   Governing Law; Venue

This Agreement shall be governed by, and interpreted under, the laws of the
State of Washington applicable to contracts made and to be performed therein,
without giving effect to the principles of conflicts of law.  The parties hereto
hereby agree that any legal suit, action or proceeding arising out of or
relating to this Agreement must be instituted in a federal or state court
located in the County of Spokane, State of Washington.














--------------------------------------------------------------------------------

7.7   Notices

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally or by commercial messenger or courier
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with acknowledgment of complete transmission) to each party
at the address (or at such other address for a party as shall be specified by
like notice) set forth below provided, however, that notices sent by mail will
not be deemed given until received.




“Debtor”




Globetech Environmental, Inc.

7716 W. Rutter Parkway

Spokane, WA  99208




“Secured Party”




GLOBE – TEK, LLC

5312 N. Vista Ct.

Spokane, WA 99212

7.8   Attorney’s Fees

In any action including, without limitation, mediation or arbitration between
the parties to enforce any of the terms of this Agreement, the prevailing party
shall be entitled to recover expenses, including reasonable attorney’s fees.

7.9   Counterparts

This Agreement may be executed in any number of counterparts, each of each of
which will be an original, but all of which together will constitute one and the
same instrument.














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor and the Secured Party have caused this Agreement
to be duly executed by their duly authorized officers as of the day and year
first above written.




 

“Debtor”

 

Globetech Environmental, Inc

 

 

 

 

 

/s/ Donald Sampson

 

By_____________________________________

 

Donald Sampson, President

 

 

                                                                     

 

 

“Secured Party”

 

 

 

Globe-Tek, LLC

 

 

 

/s/ Gregory D. Jeffreys

 

___________________________________________

 

Gregory D. Jeffreys, Managing Member

 

 

 

Tech-Rock, LLC

 

 

 

/s/ Gregory D. Jeffreys

 

___________________________________________

 

Gregory D. Jeffreys, Manager

 

 

 

 

 

/s/ Kimberly R. Jeffreys

 

___________________________________________

 

Kimberly R. Jeffreys, Manager

 

 

 

MedRock, LLC

 

 

 

/s/ Gregory D. Jeffreys

 

___________________________________________

 

Gregory D. Jeffreys, Manager

 

 

 

 

 

/s/ Kimberly R. Jeffreys

 

___________________________________________

 

Kimberly R. Jeffreys, Manager















